 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   KEVIN LEE JACKSON,                        )   Case No. CV 17-6115-AB (JPR)
                                               )
12                          Petitioner,        )   ORDER ACCEPTING FINDINGS AND
                                               )   RECOMMENDATIONS OF U.S.
13                    v.                       )   MAGISTRATE JUDGE
                                               )
14                                             )
     D. ASUNCION, Warden,                      )
15                                             )
                            Respondent.        )
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, records on file, and Report and Recommendation of U.S.
19   Magistrate Judge. No objections to the Report and Recommendation have been filed.
20   The Court accepts the findings and recommendations of the Magistrate Judge.
21          IT THEREFORE IS ORDERED that the Petition be dismissed with prejudice and
22   Judgment be entered dismissing this action.
23
24
25   DATED: December 10, 2018
                                                          ANDRÉ BIROTTE JR.
26                                                 U.S. DISTRICT JUDGE
27
28
